Exhibit 10.1
 
ISLET SCIENCES, INC.


SUBSCRIPTION AGREEMENT




As of ___________, 201_
Mr. Joel Perlin
Vice-President
Islet Sciences, Inc.
641 Lexington Avenue, 6th Floor
New York, New York 10022




1.  
Subscription; Escrow Arrangement.



 
(a)
The undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes for
and agrees to purchase the number of shares (the “Shares”) of the Company’s
common stock, par value $.001 per share (“Common Stock”), set forth on the
signature page hereto from Islet Sciences, Inc., a Nevada corporation (the
“Company”) for the purchase price of $0.25 per share in connection with the
Company’s offering of up to $2,500,000 in Common Stock, or such other anount as
may be determined by the Company’s board of directors, together with the right
to receive warrants for no additional consideration (the “Offering”), in the
form of Exhibit A hereto, granting subscriber the right to purchase a number of
shares of Common Stock equal to fifty percent (50%) of the number of shares of
Common Stock subscribed for hereunder (such warrants, the “Warrants”).  The
Warrants will have an initial exercise price equal to $0.35 per share and shall
be exercisable for a five (5) year period.  In addition, the Shares and shares
issuable upon exercise of the Warrants (the “Warrant Shares;” together with the
Shares and Warrants, the “Securities”) shall have the registration rights as
provided in Section 4 hereof.



This Subscription Agreement (the “Subscription Agreement”) together with the
Exhibits constitutes the “Offering Documents.”


This subscription is based solely upon the information provided in the Offering
Documents and upon the Subscriber’s own investigation as to the merits and risks
of this investment.  The Subscriber shall deliver herewith duly executed copies
of the signature pages to the following documents: (i) the Subscription
Agreement, and (ii) the Accredited Investor Questionnaire & Form W-9.


The Offering may be consummated at more than one closing to occur on a date as
may be determined by the Company. Each such closing is referred to as a
“Closing” and the date of each such Closing is referred to as the “Closing
Date.”  A final Closing shall be held by the Company on or before March 31, 2014
(the “Final Closing Date”).  At each Closing with respect to the Shares
subscribed for hereby and accepted by the Company, the Escrow Agent shall
release and turn over the subscription payments for the Shares to the Company
and the Company shall promptly thereafter deliver to the Subscriber, the stock
certificate for the Shares.  If the Company does not accept this subscription,
in whole or in part, the Escrow Agent will promptly refund to the Subscriber,
without deduction therefrom, any subscription payment received from the
Subscriber for the Shares, the subscription for which was not accepted by the
Company.


 
(b)
Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for and agrees to purchase the number of Shares from the Company set
forth on the signature page hereof, and when this Agreement is accepted and
executed by the Company, the Company agrees to issue such Shares to the
Subscriber.  The subscription price is payable by wire transfer to “Cross River
Bank, as Escrow Agent for Islet Science, Inc.” pursuant to the following wire
instructions.

 
 
1

--------------------------------------------------------------------------------

 
WIRING INSTRUCTIONS
 

Receiving Bank Name/Address: Cross River Bank  
885 Teaneck Road
 
Teaneck, NJ 07666
ABA/Routing #:  021214273 Beneficiary Account Title:   Cross River Bank as
Escrow Agent for Islet Sciences Inc. Beneficiary Account#: 2000502060

 
2.  
Subscriber Representations, Warranties and Agreements.  The Subscriber hereby
acknowledges, represents and warrants as follows (with the understanding that
the Company will rely on such representations and warranties in determining,
among other matters, the suitability of this investment for the Subscriber in
order to comply with federal and state securities laws):



 
(a)
In connection with this subscription, the Subscriber has read this Subscription
Agreement and the other Offering Documents.  The Subscriber acknowledges that
this Subscription Agreement is not intended to set forth all of the information
which might be deemed pertinent by an investor who is considering an investment
in the Securities.  It being the responsibility of Subscriber (i) to determine
what additional information he desires to obtain in evaluating this investment
and (ii) to obtain such information from the Company.



 
(b)
THIS OFFERING IS LIMITED TO PERSONS WHO ARE “ACCREDITED INVESTORS,” AS THAT TERM
IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND WHO HAVE THE FINANCIAL MEANS AND THE BUSINESS, FINANCIAL
AND INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN INVESTIGATION AS TO, AND TO
EVALUATE, THE MERITS AND RISKS OF THIS INVESTMENT. THE SUBSCRIBER HEREBY
REPRESENTS THAT HE HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT.  THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) OF REGULATION D.



 
(c)
The Subscriber has been furnished with or has had access to the EDGAR Website of
the U.S. Securities and Exchange Commission (the “SEC”) and to the Company’s
Form 10-K filed on EDGAR on August 13, 2013 for the fiscal year ended April 30,
2013 together with all other filings made with the SEC as of the date hereof
available at the EDGAR website (hereinafter referred to collectively as the
“Reports”).  The Subscriber has had full access to all othe information which
the Subscriber (or the Subscriber’s advisor) considers necessary or appropriate
to make an informed decision with respect to the Subscriber’s investment in the
Securities.  The Subscriber acknowledges that the Company has made available to
the Subscriber and the Subscriber’s advisors the opportunity to examine and copy
any contract, matter or information which the Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligations, corporate
books and records, budgets, business plans of and other matters relevant to the
Company.  To the extent the Subscriber has not sought information regarding any
particular matter, the Subscriber represents that he or she had and has no
interest in doing so and that such matters are not material to the Subscriber in
connection with this investment.  The Subscriber has accepted the responsibility
for conducting the Subscriber’s own investigation and obtaining for itself such
information as to the foregoing and all other subjects as the Subscriber deems
relevant or appropriate in connection with this investment.  The Subscriber is
not relying on any representation other than that contained herein.  The
Subscriber acknowledges that no representation regarding projected financial
performance or a projected rate of return has been made to it by any party.



 
(d)
The Subscriber understands that the offering of the Securities has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance on an exemption for private offerings provided pursuant to Section
4(2) of the Securities Act and that, as a result, the Shares, as well as the the
Warrant Shares, will be “restricted securities” as that term is defined in Rule
144 under the Securities Act and, accordingly, under Rule 144 as currently in
effect, that the Shares or the Warrant Shares must be held until at least six
(6) months after the investment has been made (or indefinitely if the Subscriber
is deemed an “affiliate” within the meaning of such rule), unless the Shares or
Warrant Shares are subsequently registered under the Securities Act and
qualified under any other applicable securities law or exemptions from such
registration and qualification are available.  The Subscriber understands that
the Company is under no obligation to register the Securities under the
Securities Act or to register or qualify the Securities under any other
applicable securities law, or to comply with any other exemption under the
Securities Act or any other securities law, and that the Subscriber has no right
to require such registration.  The Subscriber further understands that the
Offering of the Securities has not been qualified or registered under any
foreign or state securities laws in reliance upon the representations made and
information furnished by the Subscriber herein and any other documents delivered
by the Subscriber in connection with this subscription; that the Offering has
not been reviewed by the Commission or by any foreign or state securities
authorities; that the Subscriber’s rights to transfer the Securities will be
restricted, which includes restrictions against transfers unless the transfer is
not in violation of the Securities Act and applicable state securities laws
(including investor suitability standards); and that the Company may in its sole
discretion require the Subscriber to provide at Subscriber’s own expense an
opinion of its counsel to the effect that any proposed transfer is not in
violation of the Securities Act or any state securities laws.



 
(e)
The Subscriber is empowered and duly authorized to enter into this Subscription
Agreement which constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber in accordance with its terms; and the person
signing this Subscription Agreement on behalf of the Subscriber is empowered and
duly authorized to do so.



 
2

--------------------------------------------------------------------------------

 
 
(f)
The Subscriber has liquid assets sufficient to assure that the purchase price of
the Securities will cause no undue financial difficulties and that, after
purchasing the Securities the Subscriber will be able to provide for any
foreseeable current needs and possible personal contingencies; the Subscriber is
able to bear the risk of illiquidity and the risk of a complete loss of this
investment.



 
(g)
The information in any documents delivered by the Subscriber in connection with
this subscription, including, but not limited to the Investor Questionnaire, is
true, correct and complete in all respects as of the date hereof.  The
Subscriber agrees promptly to notify the Company in writing of any change in
such information after the date hereof.



 
(h)
The offering and sale of the Securities to the Subscriber were not made through
any advertisement in printed media of general and regular paid circulation,
radio or television or any other form of advertisement, or as part of a general
solicitation.



 
(i)
The Subscriber recognizes that an investment in the Securities involves
significant risks, including the risk factors contained in the Reports. The
Subscriber has read and understands such risks and that such risks, and others,
can result in the loss of the Subscriber’s entire investment in the Securities.



 
(j)
The Subscriber is acquiring the Securities, as principal, for the Subscriber’s
own account for investment purposes only, and not with a present intention
toward or for the resale, distribution or fractionalization thereof, and no
other person has a beneficial interest in the Securities.  The Subscriber has no
present intention of selling or otherwise distributing or disposing of the
Securities, and understands that an investment in the Securities must be
considered a long-term illiquid investment.



 
(k)
The Subscriber hereby acknowledges that the placement agent for the Offering may
act as the broker in connection with the sale of the shares held by Sand Dollar,
LLC under the Settlement Agreement described in Schedule 3(f) hereto.



 
(l)
THE SUBSCRIBER UNDERSTANDS AND ACKNOWLEDGES BY INITIALING BELOW THAT THE
COMPANY’S CURRENT FINANCIAL OBLIGATIONS SUBSTANTIALLY EXCEED ITS CURRENT CAPITAL
RESOURCES AND IF THE COMPANY FAILS TO OBTAIN SUFFICIENT FUNDING FROM INVESTORS
IN THE NEAR TERM TO PAY SUCH OBLIGATIONS AND TO IMPLEMENT ITS PLAN OF
OPERATIONS, IT WILL HAVE TO CURTAIL ITS OPERATIONS RESULTING IN ITS SECURITIES
BECOMING WORTHLESS AND THE SUBSCRIBER LOSING ITS ENTIRE INVESTMENT.



 
INITIAL HERE:________________________________________________________



3.  
Representations, Warranties and Covenants of the Company.  As a material
inducement of the Subscribers to enter into this Subscription Agreement and
subscribe for the Securities, the Company represents and warrants to the
Subscriber, as of the date hereof, as follows:



 
(a)
Organization and Standing.  The Company is a duly organized corporation, validly
existing and in good standing under the laws of the State of Nevada, has full
power to carry on its business as and where such business is now being conducted
and to own, lease and operate the properties and assets now owned or operated by
it and is duly qualified to do business and is in good standing in each
jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect on the Company.  “Material
Adverse Effect” means any circumstance, change in, or effect on the Company
that, individually or in the aggregate with any other similar circumstances,
changes in, or effects on, the Company taken as a whole: (i) is, or is
reasonably expected to be, materially adverse to the business, operations,
assets, liabilities, employee relationships, customer or supplier relationships,
prospects, results of operations or the condition (financial or otherwise) of
the Company taken as a whole, or (ii) is reasonably expected to adversely affect
the ability of the Company to operate or conduct the Company’s business in the
manner in which it is currently operated or conducted or proposed to be operated
or conducted by the Company; provided, however, that none of the following shall
be deemed in and of themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) any change, event,
state of facts or development generally affecting the general political,
economic or business conditions of the United States; (ii) any change, event,
state of facts or development generally affecting the medical device industry;
(iii) any change, event, state of facts or development arising from or relating
to compliance with the terms of this Subscription Agreement; (iv) acts of war
(whether or not declared), the commencement, continuation or escalation of a
war, acts of armed hostility, sabotage or terrorism or other international or
national calamity or any material worsening of such conditions; (v) changes in
laws or Generally Accepted Accounting Principles after date hereof or
interpretation thereof; or (vi) any matter set forth in the Offering Documents
or the Schedules or Exhibits thereto.



 
(b)
Subsidiaries. Except for Islet Sciences, Inc., a Delaware corporation (“ISI”),
and DiaKine Therapeutics, Inc., a Delaware corporation (“DTI”), as of the date
herein, the Company does not own or control any subsidiaries. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.



 
3

--------------------------------------------------------------------------------

 
 
(c)
Authority.  The execution, delivery and performance of this Subscription
Agreement and the Offering Documents by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of the Company. Each of the documents contained in the Offering
Documents has been (or upon delivery will be) duly executed by the Company is
or, when delivered in accordance with the terms hereof, will constitute,
assuming due authorization, execution and delivery by each of the parties
thereto, the valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.



 
(d)
No Conflict.  The execution, delivery and performance of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
(i) violate or conflict with the Company’s Certificate of Incorporation, By-laws
or other organizational documents, (ii) conflict with or result (with the lapse
of time or giving of notice or both) in a material breach or default under any
material agreement or instrument to which the Company is a party or by which the
Company is otherwise bound, or (iii) violate any order, judgment, law, statute,
rule or regulation applicable to the Company, except where such violation,
conflict or breach would not have a Material Adverse Effect on the
Company.  This Subscription Agreement when executed by the Company will be a
legal, valid and binding obligation of the Company enforceable in accordance
with its terms (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limiting creditors’ rights generally).




 
(e)
Authorization.  Issuance of the Securities to Subscriber has been duly
authorized by all necessary corporate actions of the Company.




 
(f)
Litigation and Other Proceedings.  Except as disclosed on Schedule 3(f), there
are no actions, suits, proceedings or investigations pending against the Company
at law or in equity before or by any court or Federal, state, municipal or their
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign which could materially adversely affect the Company.  The
Company is not subject to any continuing order, writ, injunction or decree of
any court or agency against it which would have a material adverse effect on the
Company.



 
(g)
Use of Proceeds.  The proceeds of this Offering and sale of the Securities, net
of payment of placement expenses, will be used by the Company for working
capital and general corporate purposes.




 
(h)
Consents/Approvals.  No consents, filings (other than Federal and state
securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the initial Closing.



 
(i)
Placement Agents.  The Company may engage finders, brokers or placement agents
in connection with the transactions contemplated hereby and pay to such brokers
fees not to exceed eight (8) percent of the gross proceeds of the Offering and
shares of Common Stock representing eight (8) percent of shares of Common Stock
sold in the Offering.



 
(j)
Capitalization. A capitalization table illustrating the authorized and
outstanding capital stock of the Company as of the date hereof is attached as
Schedule 3(j).  All of such outstanding shares have been, or upon issuance will
be, validly issued, fully paid and nonassessable.  As of the date hereof, except
as disclosed in Schedule 3(j), and except for Securities issued in the Offering
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (iv) there
are no outstanding securities of the Company or any of its subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries, and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the Securities as described in this Subscription Agreement.  The
Company has furnished to the Subscriber true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities convertible or
exchangeable into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.  Schedule 3(j) also lists all outstanding
debt of the Company with sufficient detail acceptable to Subscriber.



 
(k)
Intellectual Property Rights. The Company owns or possesses adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct its businesses as now conducted.  The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.



 
4

--------------------------------------------------------------------------------

 
 
(l)
Disclosure. No representation or warranty by the Company in this Subscription
Agreement, the Offering Documents, nor in any certificate, Schedule or Exhibit
delivered or to be delivered pursuant to this Subscription Agreement or the
Offering Documents: contains or will contain any untrue statement of material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading.  To the knowledge of the
Company at the time of the execution of this Subscription Agreement and at each
Closing, there is no information concerning the Company which has not heretofore
been disclosed to the Subscribers that would have a Material Adverse Effect.



 
(m)
Title.  The Company has good and marketable title to all personal property owned
by it which is material to the business of the Company, in each case free and
clear of all liens, encumbrances and defects.



 
(n)
Tax Status.  The Company has made or filed all United States federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and all such returns, reports and
declarations are true, correct and accurate in all material respects.  The
Company has paid all taxes and other governmental assessments and charges, shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith, for which adequate reserves have been
established, in accordance with generally accepted accounting principles
(“GAAP”), and except where the failure to do so would not constitute a Material
Adverse Effect on the Company.



 
(o)
Compliance with Laws. The business of the Company has been and is presently
being conducted so as to comply with all applicable material federal, state and
local governmental laws, rules, regulations and ordinances.



 
(p)
Restrictions on Business Activities.  There is no judgment, order, decree, writ
or injunction binding upon the Company or any subsidiary that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.



 
(r)
Issuances. The Shares and the Warrant Shares will be validly issued, fully paid
and nonassessable.



 
(s)
USA PATRIOT Act and Money Laundering Laws. The operations of the Company are and
have been conducted at all times in compliance with the money laundering
requirements of all applicable governmental authorities and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental authority (collectively, the “Money Laundering Laws”) and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into Law October 26, 2001) (the “USA PATRIOT Act”) and no action, suit
or proceeding by or before any court or governmental authority or any arbitrator
involving any of the Company or any of its Subsidiaries with respect to the
Money Laundering Laws or USA PATRIOT Act is pending or, to the best knowledge of
the Company, threatened.



Section 4.  Registration Rights.


 
(a)
Registration Rights.

 
(i)  
If at any time after the Closing, when there is not an effective Registration
Statement providing for the resale of the Shares and the Warrant Shares (the
“Registrable Securities”), and any of the Registrable Securities may not be sold
pursuant to Rule 144 under the Securities Act, and the Company shall determine
to prepare and file with the Commission a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities (other than for an underwritten offering or on
Form S-4 or Form S-8, each as promulgated under the Securities Act, or their
then equivalents), the Company shall send to each holder of Registrable
Securities written notice of such determination.  If within fifteen (15) days
after receipt of such notice, or within such shorter period of time as may be
specified by the Company in such written notice as may be necessary for the
Company to comply with its obligations with respect to the timing of the filing
of such Registration Statement, any such holder shall so request in writing,
(which request shall specify the Registrable Securities intended to be
registered), the Company shall use commercially reasonable efforts to cause the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the holder; and

 
(ii)  
the Company will pay all expenses associated with the registration, including,
without limitation, filing and printing fees, accounting fees and expenses,
costs, if any, associated with clearing the Registrable Securities for sale
under applicable state securities laws.



 
5

--------------------------------------------------------------------------------

 
 
(b)
Subscriber Information. Each Subscriber shall (A) furnish to the Company such
information regarding itself, the Registrable Securities, other securities of
the Company held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably requested by the Company to effect
and maintain the effectiveness of the Registration Statement, (B) execute such
documents in connection with the Registration Statement as the Company may
reasonably request and (C) immediately discontinue disposition of Registrable
Securities pursuant to any registration statement upon notice from the Company
of (x) the issuance of any stop order or other suspension of effectiveness of
the Registration Statement by the Commission, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
by the applicable regulatory authorities or (y) the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading or (z)
the failure of the prospectus included in the Registration Statement, as then in
effect, to comply with the requirements of the Securities Act until the
Subscriber’s receipt of a supplemented or amended prospectus or receipt of
notice that no supplement or amendment is required.

 
 

 
(c)
Indemnification.

 
(i)  
In the event any Registrable Securities are included in the Registration
Statement under this Section 4, to the extent permitted by law, the Company will
indemnify and hold harmless each of the Subscribers (including their officers,
directors, members and partners), any underwriter (as defined in the Securities
Act) for the Subscribers and each person, if any, who controls such Subscriber
or underwriter within the meaning of the Securities Act or the Exchange Act
(each a “Subscriber Indemnified Person”), against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law (“Claims”),
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company will pay to
the Subscriber Indemnified Person, as incurred, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
Claim; provided, however, that the indemnity agreement contained in this Section
4 shall not apply to amounts paid in settlement of any such Claim if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable to any
Subscriber Indemnified Person for any such Claim to the extent that it arises
out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Subscriber Indemnified Person. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Subscriber Indemnified Person and shall survive the transfer
of the Registrable Securities by the Subscribers.

 
(ii)  
In the event any Registrable Securities are included in the Registration
Statement under this Section 4 to the extent permitted by law, each Subscriber
shall, severally and not jointly, indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 4, the Company,
each of its directors, each of its officers who signs the registration statement
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Securities Exchange Act  of 1934, as amended (the
“Exchange Act”), (each, a “Company Indemnified Person”), against any Claim,
insofar as such Claims arise out of or are based upon any Violation, in each
case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in strict conformity with written information furnished to the
Company by such Subscriber expressly for use in the Registration Statement; and,
subject to Section 4, such Subscriber will reimburse any legal or other expenses
reasonably incurred by any Company Indemnified Person in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 4 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the indemnifying Subscriber, which consent shall not be unreasonably
withheld or delayed. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Subscribers.

 
(iii)  
Promptly after receipt by a Subscriber Indemnified Person or Company Indemnified
Person (each, an “Indemnified Person”) under this Section 4 of notice of a
Claim, such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 4, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall, by giving written notice to the Indemnified Party
within fifteen days after the Indemnified Party has given notice of the Claim,
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Subscriber
Indemnified Person or Company Indemnified Person and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnified Person and any other party represented by such counsel in such
proceeding. In the case of any Company Indemnified Person, legal counsel
referred to in the proviso of the immediately preceding sentence shall be
selected by the holders holding at least a majority in interest of the
Registrable Securities included in the registration statement to which the Claim
relates. The Indemnified Person shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Person that relates to such
action or Claim. The indemnifying party shall keep the Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Person, consent to
entry of any judgment or enter into any settlement or other compromise that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Person of a full and general release from all
liability in respect to such Claim or litigation, and such settlement (a) shall
provide for the payment by the Indemnifying Party of money as sole relief for
the claimant, (b) shall not include any finding or admission as to fault on the
part of the Indemnified Person and (c) shall have no effect on any other claims
that may be made against the Indemnified Party.
 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 4, except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such
action.

 
 
6

--------------------------------------------------------------------------------

 
5.
Legends.  The Subscriber understands and agrees that the Company will cause any
necessary legends to be placed upon any instruments(s) evidencing ownership of
the Securities, together with any other legend that may be required by federal
or state securities laws or deemed necessary or desirable by the Company.



6.
General Provisions.



 
(a)
Confidentiality.  The Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Subscriber; provided, however, that a Subscriber may disclose such information
(i) to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Subscriber’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Subscriber, or (iii) if such disclosure is required by applicable law or
judicial order.



 
(b)
Successors.  The covenants, representations and warranties contained in this
Subscription Agreement shall be binding on the Subscriber’s and the Company’s
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company.  The rights and obligations of this
Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.



 
(c)
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.



 
(d)
Execution by Facsimile.  Execution and delivery of this Agreement by facsimile
transmission (including the delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Agreement for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.



 
(e)
Governing Law and Jurisdiction.  This Subscription Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts to be wholly performed within such state and without regard to
conflicts of laws provisions.  Any legal action or proceeding arising out of or
relating to this Subscription Agreement and/or the Offering Documents may be
instituted in the courts of the State of New York sitting in New York County or
in the United States of America for the Southern District of New York, and the
parties hereto irrevocably submit to the jurisdiction of each such court in any
action or proceeding.  Subscriber hereby irrevocably waives and agrees not to
assert, by way of motion, as a defense, or otherwise, in every suit, action or
other proceeding arising out of or based on this Subscription Agreement and/or
the Offering Documents and brought in any such court, any claim that Subscriber
is not subject personally to the jurisdiction of the above named courts, that
Subscriber’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.



 
(f)
(i)
Indemnification Generally.  The Company, on the one hand, and the Subscriber, on
the other hand (for the purpose of this Section 6(f) only, each an “Indemnifying
Party”), shall indemnify the other from and against any and all losses, damages,
liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses of any nature whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses) resulting from any breach
of a representation and warranty, covenant or agreement by the Indemnifying
Party and all claims, charges, actions or proceedings incident to or arising out
of the foregoing.  Notwithstanding any provision herein to the contrary, the
indemnification obligation of any Subscriber shall be limited to the investment
amount in the Shares purchased by said Subscriber, except to the extent that
such indemnification obligation relates to a breach of Section 2(b).



 
(ii)
Indemnification Procedures.  Each person entitled to indemnification under this
Section 6 (for the purpose of this Section 6(f) only, an “Indemnified Party”)
shall give notice as promptly as reasonably practicable to each party required
to provide indemnification under this Section 6 of any action commenced against
or by it in respect of which indemnity may be sought hereunder, but failure to
so notify an Indemnifying Party shall not release such Indemnifying Party from
any liability that it may have, otherwise than on account of this indemnity
agreement so long as such failure shall not have materially prejudiced the
position of the Indemnifying Party.  Upon such notification, the Indemnifying
Party shall assume the defense of such action if it is a claim brought by a
third party, and, if and after such assumption, the Indemnifying Party shall not
be entitled to reimbursement of any expenses incurred by it in connection with
such action except as described below.  In any such action, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary or (ii) the named parties in any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing or conflicting interests between them.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which shall not be unreasonably withheld
or delayed by such Indemnifying Party), but if settled with such consent or if
there be final judgment for the plaintiff, the Indemnifying Party shall
indemnify the Indemnified Party from and against any loss, damage or liability
by reason of such settlement or judgment.



 
7

--------------------------------------------------------------------------------

 
 
g.
Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such party shall subsequently designate in writing to
the other party):



 
 
(i)
if to the Issuer:



 
Islet Sciences, Inc.

 
641 Lexington Avenue, 6th Floor

 
New York, New York 10022

 
Tel.: 858-699-8313

 
Facsimile: 212-245-4165



 
 
(ii)
if to the Subscriber to the address set forth next to its name on the signature
page hereto.



 
h.
Entire Agreement.  This Subscription Agreement (including the Exhibits attached
hereto) and other Offering Documents delivered at  a Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between or among the
parties with respect to such subject matter.  The Exhibits constitute a part
hereof as though set forth in full above.



 
i.
Amendment; Waiver.  This Subscription Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Company and the holders of not less than a majority of theShares.  No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Subscription Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege.  No waiver of any breach of
any provision shall be deemed to be a waiver of any proceeding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the parties under this
Subscription Agreement are in addition to all other rights and remedies, at law
or equity, that they may have against each other.



 
j.
No Impairment.  At all times after the date hereof, the Company will not take or
permit any action, or cause or permit any subsidiary to take or permit any
action that materially impairs or adversely affects the rights of the
Subscribers under the this Agreement or any of the other Offering Documents.



[SIGNATURE PAGES FOLLOW]


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the date first written above.
 

  ISLET SCIENCES, INC.          
 
By:
/s/ Joel Perlin       Name: Joel Perlin       Title: Vice-President          



 
9

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL


DOLLAR AMOUNT INVESTED $_____________________________
NUMBER OF SHARES:____________________ NUMBER OF WARRANTS:__________________
NAME IN WHICH SHARES AND WARRANT SHOULD BE
ISSUED:                                                       
 
AMOUNT INVESTED TO BE SENT VIA:   o Check (enclosed)   o Wire


Address Information
 
For individual subscribers this address should be the Subscriber’s primary legal
residence.  For entities other than individual subscribers, please provide
address information for the entities primary place of business.  Information
regarding a joint subscriber should be included in the column at right.


 
_________________________________
Legal Address
 
_________________________________
Legal Address
 
_________________________________
City, State, and Zip Code
 
_________________________________
City, State, and Zip Code



Alternate Address Information
 
Subscribers who wish to receive correspondence at an address other than the
address listed above should complete the Alternate Address section on the
following page.
 
 
_________________________________
Tax ID # or Social Security #
 
 
_________________________________
Tax ID # or Social Security #
 
AGREED AND SUBSCRIBED
 
 
This __ day of ______________________, 2013
 
By:_________________________________
Name:
Title (if any):
AGREED AND SUBSCRIBED
SIGNATURE OF JOINT SUBSCRIBER (if any)
 
This __ day of ______________________, 2013
 
By:_________________________________
Name:
Title (if any):
 
 
__________________________________
Subscriber Name (Typed or Printed)
 
__________________________________
Additional Subscriber Name (Typed or Printed)

 
 
10

--------------------------------------------------------------------------------

 
 
ACCEPTED:
ISLET SCIENCES, INC.
By:_________________________________
Name: Joel Perlin
Title: Vice-President
Date of Acceptance:  ____________________
 
 

 
Alternate Address Information (if applicable)
 
 
_________________________________
Alternate Address for Correspondence
 
_________________________________
Alternate Address for Correspondence
 
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
 
_________________________________
Telephone
 
_________________________________
Telephone
 
_________________________________
Facsimile
 
_________________________________
Facsimile
 
_________________________________
Tax ID # or Social Security #
 
 
_________________________________
Tax ID # or Social Security #
 



 
11

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if the Shares are
being subscribed for by an entity)




                      I,                                             , am
the___________________________ of _____________________________________________
(the “Entity”).


           I certify that I am empowered and duly authorized by the Entity to
execute and carry out the terms of the Subscription Agreement and to purchase
and hold the Shares, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.


           IN WITNESS WHEREOF, I have set my hand this ____ day of
______________, 2013.




                                                                                  ____________________________________
                                                                                     (Signature)


 
12

--------------------------------------------------------------------------------

 


EXHIBIT A


these securities have not been registered with the united states securities and
exchange commission or the securities commission of any state pursuant to an
exemption from registration under regulation d promulgated under the securities
act of 1933, as amended (the “act”).  this warrant shall not constitute an offer
to sell nor a solicitation of an offer to buy the securities in any jurisdiction
in which such offer or solicitation would be unlawful.  the securities are
“restricted” and may not be resold or transferred except as permitted under the
act pursuant to registration or exemption therefrom.




COMMON STOCK PURCHASE WARRANT


To Purchase Shares of $0.001 Par Value Common Stock (“Common Stock”) of


No. [W-__]


ISLET SCIENCES, INC.


THIS CERTIFIES that, for value received, ________________ (the “Purchaser” or
“Holder”) is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the date hereof and on or prior to 8:00 p.m.
New York City Time on the date that is five (5) years after the date hereof (the
“Termination Date”), but not thereafter, to subscribe for and purchase from
Islet Sciences, Inc., a Nevada corporation (the “Company”), _______________
shares of the Company’s common stock (“Warrant Shares”) at an initial exercise
price of $0.35 per share (as adjusted from time to time pursuant to the terms
hereof, the “Exercise Price”).


The Exercise Price and the number of shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein.  This Warrant is being issued
in connection with the Subscription Agreement dated as of _________, 2013 (the
“Subscription Agreement”), entered into between the Company and accredited
investors in connection with the Company’s offering by the Company of up to
$2,500,000 in Common Stock (such offering, the “Offering”).


Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Subscription Agreement.


1.  
Title of Warrant.  Prior to the expiration hereof and subject to compliance with
applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with (a) the Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws.  The term “Holder” shall
refer to the Purchaser or any subsequent transferee of this Warrant.

 
2.  
Authorization of Shares.  The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant and payment of the
Exercise Price as set forth herein, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue or otherwise specified herein).

 
3.  
Exercise of Warrant.

 
a.  
The Holder may exercise this Warrant, in whole or in part, at any time and from
time to time by delivering (which may be by facsimile) to the offices of the
Company or any transfer agent for the Common Stock this Warrant, together with a
Notice of Exercise in the form annexed hereto specifying the number of Warrant
Shares with respect to which this Warrant is being exercised, together with
payment in cash to the Company of the Exercise Price therefore.

 
 
13

--------------------------------------------------------------------------------

 
b.  
In the event that the Warrant is not exercised in full, the number of Warrant
Shares shall be reduced by the number of such Warrant Shares for which this
Warrant is exercised and/or surrendered, and the Company, if requested by Holder
and at its expense, shall within three (3) Trading Days (as defined below) issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares.  Notwithstanding anything to
the contrary set forth herein, upon exercise of any portion of this Warrant in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Warrant to the Company unless such Holder is purchasing the full
amount of Warrant Shares represented by this Warrant.  The Holder and the
Company shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Warrant upon each such exercise.  The Holder and any
assignee, by acceptance of this Warrant or a new Warrant, acknowledge and agree
that, by reason of the provisions of this Section, following exercise of any
portion of this Warrant, the number of Warrant Shares which may be purchased
upon exercise of this Warrant may be less than the number of Warrant Shares set
forth on the face hereof.  Certificates for shares of Common Stock purchased
hereunder shall be delivered to the Holder hereof within three (3) Trading Days
after the date on which this Warrant shall have been exercised as
aforesaid.  The Holder may withdraw its Notice of Exercise at any time if the
Company fails to timely deliver the relevant certificates to the Holder as
provided in this Agreement.  A Notice of Exercise shall be deemed sent on the
date of delivery if delivered before 8:00 p.m. New York Time on such date, or
the day following such date if delivered after 8:00 p.m. New York Time; provided
that the Company is only obligated to deliver Warrant Shares against delivery of
the Exercise Price from the holder hereof and, if the Holder is purchasing the
full amount of Warrant Shares represented by this Warrant, surrender of this
Warrant (or appropriate affidavit and/or indemnity in lieu thereof).  In lieu of
delivering physical certificates representing the Warrant Shares issuable upon
exercise of this Warrant, provided the Company’s transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
(“FAST”) program, upon request of the Holder, the Company shall use its best
efforts to cause its transfer agent to electronically transmit the Warrant
Shares issuable upon exercise to the Holder, by crediting the account of the
Holder’s prime broker with DTC through its Deposit Withdrawal At Custodian
(“DWAC”) system. The time periods for delivery described above shall apply to
the electronic transmittals through the DWAC system. The Company agrees to
coordinate with DTC to accomplish this objective.

 
c.  
If at any time this Warrant is exercised following the eighteen month
anniversary of the date of issuance of this Warrant, but before the Expiration
Date and on the Trading Day immediately preceding the Holder’s delivery of an
Exercise Notice in respect of such exercise, a Registration Statement covering
the Warrant Shares that are the subject of the Exercise Notice (the “Unavailable
Warrant Shares”) is not available for the resale of such Unavailable Warrant
Shares, the Holder of this Warrant also may exercise this Warrant as to any or
all of such Unavailable Warrant Shares and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the aggregate Exercise Price, elect instead to receive upon such exercise a
reduced number of shares of Common Stock (the “Net Number”) determined according
to the following formula (a “Cashless Exercise”):

 


                      Net Number = (A x B) - (A x C)
                                           ---------------------
                                                      B


For purposes of the foregoing formula:


A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.


B= the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.


C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


There cannot be a Cashless Exercise unless “B” exceeds “C.”


 
14

--------------------------------------------------------------------------------

 
d.  
The term “Trading Day” means (x) if the Common Stock is not listed on the NYSE
Euronext or NYSE AMEX but sale prices of the Common Stock are reported on Nasdaq
Global Market, Nasdaq Global Select Market, Nasdaq Capital Market or another
automated quotation system, a day on which trading is reported on the principal
automated quotation system on which sales of the Common Stock are reported, (y)
if the Common Stock is listed on the NYSE Euronext or NYSE AMEX, a day on which
there is trading on such stock exchange, or (z) if the foregoing provisions are
inapplicable, a day on which quotations are reported by National Quotation
Bureau Incorporated.

 
e.  
The term “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for the preceding 10 Trading Days on the Trading Market on which the Common
Stock is then listed or quoted as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time), (b) 
if the OTC Bulletin Board is not a Trading Market, the volume weighted average
price of the Common Stock for the nearest preceding 10 days on the OTC Bulletin
Board, (c) if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most bid price
averaged over the preceding 10 days  per share of the Common Stock so reported,
or (d) in all other cases, the fair market value of a share of Common Stock as
determined by the Company’s board of directors.

 
f.  
The term “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in
question:  the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing).

 
The Company’s obligations to issue and deliver Warrant Shares upon an exercise
in accordance with Section 3 above are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.


4.  
No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share, which cash value shall be calculated on the basis of the
average closing price of the Common Stock during the five (5) Trading Days
immediately preceding the date of exercise.

 
5.  
Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant Certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.

 
6.  
Closing of Books.  The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

 
7.  
No Rights as Shareholder until Exercise.  Subject to Section 12 of this Warrant
and the provisions of any other written agreement between the Company and the
Purchaser, the Purchaser shall not be entitled to vote or receive dividends or
be deemed the holder of Warrant Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Purchaser, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein.  However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.

 
8.  
Assignment and Transfer of Warrant.  This Warrant may be assigned by the
surrender of this Warrant and the Assignment Form annexed hereto duly executed
at the office of the Company (or such other office or agency of the Company or
its transfer agent as the Company may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (a) in a transaction registered under the
Securities Act, or (b) in a transaction pursuant to an exemption, if available,
from registration under the Securities Act and whereby, if reasonably requested
by the Company, an opinion of counsel reasonably satisfactory to the Company is
obtained by the Holder of this Warrant to the effect that the transaction is so
exempt.

 
 
15

--------------------------------------------------------------------------------

 
9.  
Loss, Theft, Destruction or Mutilation of Warrant; Exchange.  The Company
represents, warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor.  This Warrant is exchangeable at any time for an equal aggregate
number of Warrants of different denominations, as requested by the holder
surrendering the same, or in such denominations as may be requested by the
Holder following determination of the Exercise Price.  No service charge will be
made for such registration or transfer, exchange or reissuance.

 
10.  
Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a legal holiday.

 
11.  
Effect of Certain Events. If at any time while this Warrant or any portion
thereof is outstanding and unexpired there shall be a transaction (by merger or
otherwise) in which more than 50% of the voting power of the Company is disposed
of (collectively, a “Sale or Merger Transaction”), the Holder of this Warrant
shall have the right thereafter to purchase, by exercise of this Warrant and
payment of the aggregate Exercise Price in effect immediately prior to such
action, the kind and amount of shares and other securities and property which it
would have owned or have been entitled to receive after the happening of such
transaction had this Warrant been exercised immediately prior thereto, subject
to further adjustment as provided in Section 12.

 
12.  
Adjustments of Exercise Price and Number of Warrant Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as set forth in this
Section 12.

 
a.  
Subdivisions, Combinations, Stock Dividends and other Issuances.   If the
Company shall, at any time while this Warrant is outstanding, (i) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (ii) subdivide
outstanding shares of Common Stock into a larger number of shares, or (iii)
combine outstanding Common Stock into a smaller number of shares, then the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 12(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.  The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price, or decreased
proportionately to any increase in Exercise Price, pursuant to this paragraph
12(a), so that after such adjustments the aggregate Exercise Price payable
hereunder for the  applicable number of shares shall be the same as the
aggregate Exercise Price in effect just prior to such adjustments.

 
b.  
Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed.  For purposes of
this Warrant, “Fair Market Value” shall equal the  average closing trading price
of the Common Stock on the Trading Market for the five (5) Trading Days
preceding the date of determination or, if the Common Stock is not listed or
admitted to trading on any Trading Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors.  The Exercise Price shall be reduced to equal: (i) the Exercise Price
in effect immediately before the occurrence of any event (ii) multiplied by a
fraction, (A) the numerator of which is the number of Warrant Shares for which
this Warrant is exercisable immediately before the adjustment, and (B) the
denominator of which is the number of Warrant Shares for which this Warrant is
exercisable immediately after the adjustment.

 
c.  
Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be.  The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 
 
16

--------------------------------------------------------------------------------

 
d.  
Reclassification, etc.  If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

 
13.  
Call Provision.  If at any time after the date hereof, (i) the volume weighted
average price of the Common Stock for twenty (20) consecutive Trading Days (the
“Measurement Period”) is at least $1.00 (subject to adjustment for forward and
reverse stock splits, recapitalizations, stock dividends and the like after the
date hereof), (ii) the average daily volume of the Common Stock for such
Measurement Period is at least 50,000 shares of Common Stock per Trading Day
(subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and the like after the date hereof), (iii) the Holder is not in
possession of any information that constitutes, or might constitute, material
non-public information which was provided by the Company, and (iv) there is an
effective Registration Statement pursuant to which the Holder is permitted to
utilize the prospectus thereunder to resell all of the Warrant Shares, then the
Company may, within 1 Trading Day of the end of such Measurement Period, call
for cancellation of all or any portion of this Warrant for which a Notice of
Exercise has not yet been delivered.  To exercise this right, the Company must
deliver to the Holder a written notice (the “Call Notice”), indicating therein
the unexercised portion of this Warrant to which such notice applies.  Any
unexercised portion of this Warrant for which a Notice of Exercise shall not
have been received, will be cancelled at 6:30 p.m. (New York City time) on the
thirtieth (30th) calendar day after the date of the Call Notice.

 
14.  
Notice of Adjustment.  Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, the Company, at its expense, shall promptly mail
to the Holder of this Warrant a notice setting forth the number of Warrant
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares after such adjustment and
setting forth the computation of such adjustment and a brief statement of the
facts requiring such adjustment.

 
15.  
Authorized Shares.  The Company covenants that during the period the Warrant is
outstanding and exercisable, it will reserve and keep available from its
authorized and unissued Common Stock a sufficient number of shares to provide
solely for the issuance of the Warrant Shares upon the exercise of any and all
purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law, regulation, or rule of any
applicable market or exchange.

 
16.  
Compliance with Securities Laws.  The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws.  Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend: THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 
17.  
Purpose of Warrant Shares.  Without limiting the Purchaser’s right to transfer,
assign or otherwise convey the Warrant or Warrant Shares in compliance with all
applicable securities laws, the Holder of this Warrant, by acceptance hereof,
acknowledges that this Warrant and the Warrant Shares to be issued upon exercise
hereof are being acquired solely for the Purchaser’s own account and not as a
nominee for any other party, and that the Purchaser will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of applicable federal and state securities laws.

 
18.  
Registration Rights. The Holder shall be entitled to the registration rights as
are provided in the Subscription Agreement of even date herewith, by and among
Islet Sciences, Inc. and the Subscribers named therein.

 
19.  
Miscellaneous.

 
a.  
Issue Date; Choice of Law; Venue; Jurisdiction.  The provisions of this Warrant
shall be construed and shall be given effect in all respects as if it had been
issued and delivered by the Company on the date hereof.  This Warrant shall be
binding upon any successors or assigns of the Company.  This Warrant will be
construed and enforced in accordance with and governed by the laws of the State
of New York, except for matters arising under the Securities Act, without
reference to principles of conflicts of law.  Each of the parties consents to
the exclusive jurisdiction of the Federal and State Courts sitting in the County
of New York in the State of New York in connection with any dispute arising
under this Warrant and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens or venue,
to the bringing of any such proceeding in such jurisdiction.

 
 
17

--------------------------------------------------------------------------------

 
b.  
Modification and Waiver.  This Warrant and any provisions hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought.  Any amendment effected
in accordance with this paragraph shall be binding upon the Purchaser, each
future holder of this Warrant and the Company.  No waivers of, or exceptions to,
any term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

 
c.  
Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice.  The addresses for such
communications shall be to the addresses as shown on the books of the Company or
to the Company at the address set forth for Islet Sciences, Inc. in the Offering
Documents.  A party may from time to time change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance with the
provisions of this Section 19(c).

 
d.  
Severability.  Whenever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 
e.  
Specific Enforcement.  The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 
f.  
Counterparts/Execution.  This Warrant may be executed by facsimile and in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
agreement.  Execution and delivery of this Warrant by facsimile transmission
(including delivery of documents in Adobe PDF format) shall constitute execution
and delivery of this Warrant for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

 
[SIGNATURE PAGE TO FOLLOW]


 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.
 
Dated:  _______________ __, 2013
 

  ISLET SCIENCES, INC.          
 
By:
/s/        Name: Joel Perlin        Title: Vice-President           



 
19

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
 
To:           ISLET SCIENCES, INC.


The undersigned ____________, pursuant to the provisions of the within Warrant,
hereby elects to purchase ______________ shares of Common Stock of Islet
Sciences, Inc., a Nevada corporation, covered by the within Warrant.


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.


The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 

  Cash Exercise: _______         Cashless Exercise:  _______

 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is _________. The Issuer shall
pay a cash adjustment in respect of the fractional portion of the product of the
calculation set forth below in an amount equal to the product of the fractional
portion of such product and the Per Share Market Value on the date of exercise,
which product is: N/A.
 
X = (A x B) - (A x C)
             B
 
Where:
 
The total number of shares with respect to which this Warrant is being
exercised: (“A”).
 
The VWAP on the Trading Day immediately preceding the date of the Exercise
Notice: (“B”).
 
The Exercise Price in effect for the applicable Warrant Shares at the time of
such exercise: $ (“A”)


 
Dated:
             
 Signature:
                 
 Address:
           



 
20

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
                      FOR VALUE RECEIVED, the foregoing Warrant and all rights
evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


                                                                           Dated:  ______________,



  Holder’s Signature:   _____________________________         Holder’s Address:
_____________________________     _____________________________


 
Signature Guaranteed:  ___________________________________________

 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.




 
21

--------------------------------------------------------------------------------

 
EXHIBIT B


INVESTOR QUESTIONNAIRE


ISLET SCIENCES, INC.


Confidential Investor Questionnaire




To:           Islet Sciences, Inc.




I.           The Subscriber represents and warrants that he or it comes within
one category marked below, and that for any category marked, he or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY
TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY.  The
undersigned shall furnish any additional information which the Company deems
necessary in order to verify the answers set forth below.


Category A             
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.



Explanation.  In calculating net worth you may include equity in personal
property and real estate (other than the value, after deducting mortgage
obligations, of Subscriber’s principal residence which may not be included in
such net worth calculation), cash, short-term investments, stock and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.


Category B               
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with his or her spouse in excess of $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.



Category C               
The undersigned is a director or executive officer of the Company which is
issuing and selling the Shares.



Category D             
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self directed plan with investment decisions made
solely by persons that are accredited investors.

 

                  (describe entity)    

 
Category E             
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

 

                  (describe entity)    



 
22

--------------------------------------------------------------------------------

 
Category F               
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000.


Category G               
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated person” as defined in Regulation 506(b)(2)(ii) under the
Securities Act.



Category H               
The undersigned is an entity (other than a trust) all the equity owners of which
are “accredited investors” within one or more of the above categories.  If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 

                  (describe entity)    

 
Category I               
The undersigned is not within any of the categories above and is therefore not
an accredited investor.



For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse):  (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.


The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.


II.           SUITABILITY (please answer each question)


(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:
_________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(c)           For all Subscribers, please list types of prior investments:
______________________________________________________________________________
__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(d)           For all Subscribers, please state whether you have you
participated in other private placements before:


                                YES_______                                           NO_______


 
23

--------------------------------------------------------------------------------

 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

    Public   Private       Companies   Companies                 Frequently    
      Occasionally            Never           



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:


                                YES_______                                           NO_______


(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:


                                YES_______                                           NO_______


(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:


                                YES_______                                           NO_______


(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the Shares for which you seek to
subscribe?


                                YES_______                                           NO_______


(j)           For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?


                                YES_______                                           NO_______


III.           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)


                                  (a) Individual Ownership
                                  (b) Community Property
                                  (c) Joint Tenant with Right of Survivorship
(both parties must sign)
                                  (d) Partnership*
                                  (e) Tenants in Common
                                  (f) Corporation*
                                  (g) Trust*
                                  (h) Limited Liability Company*
                                  (i) Other


           *If Shares are being subscribed for by an entity, the attached
Certificate of Signatory must also be completed.


 
24

--------------------------------------------------------------------------------

 
IV.           FINRA AFFILIATION.


Are you affiliated or associated with an FINRA member firm (please check one):


Yes _________                                           No __________


If Yes, please describe:
_________________________________________________________
_________________________________________________________
_________________________________________________________


*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.


_________________________________
Name of FINRA Member Firm


By: ______________________________
           Authorized Officer


Date: ____________________________




V.           The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.


VI.           In furnishing the above information, the undersigned acknowledges
that the Company will be relying thereon in determining, among other things,
whether there are reasonable grounds to believe that the undersigned qualifies
as a Purchaser under Section 4(2) and/or Regulation D of the Securities Act of
1933 and applicable State Securities laws for the purposes of the proposed
investment.


VII.           The undersigned understands and agrees that the Company may
request further information of the undersigned in verification or amplification
of the undersigned’s knowledge of business affairs, the undersigned’s assets and
the undersigned’s ability to bear the economic risk involved in an investment in
the securities of the Company.


VIII.           The undersigned represents to you that (a) the information
contained herein is complete and accurate on the date hereof and may be relied
upon by you and (b) the undersigned will notify you immediately of any change in
any such information occurring prior to the acceptance of the subscription and
will promptly send you written confirmation of such change.  The undersigned
hereby certifies that he, she or it has read and understands the Subscription
Agreement related hereto.
 
 
25

--------------------------------------------------------------------------------

 
IX.           In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Subscriber is required to provide the following
information:
 
1.           Payment Information
 
(a)    Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):
 
____________________________________
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
(b)  
Subscriber’s wiring instructions at the Wiring Bank:

 
_______________________________________
 
_______________________________________
 
_______________________________________


 
(c)     Is the Wiring Bank located in the U.S. or another “FATF Country”*?
 


_____ Yes                      ______ No
 
(d)    Is Subscriber a customer of the Wiring Bank?
 


_____ Yes                      ______ No
 
2.           Additional Information
 
           For Individual Investors:

 
____  A government issued form of picture identification (e.g., passport or
drivers license).


 
____  Proof of the individual’s current address (e.g., current utility bill), if
not included in the form of picture identification.
 

--------------------------------------------------------------------------------

* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are:  Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.
 
 
26

--------------------------------------------------------------------------------

 
           For Funds of Funds or Entities that Invest on Behalf of Third
Parties:


 
_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).

 
 
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.

 
 
_____
A completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).

 
 
_____
A letter of reference any entity not located in the U.S. or other FATF country,
from the entity’s local office of a reputable bank or brokerage firm that is
incorporated, or has its principal place of business located, in the U.S. or
other FATF Country certifying that the prospective investor maintains an account
at such bank/brokerage firm for a length of time and containing a statement
affirming the prospective investor’s integrity.

 
           For all other Entity Investors:
 
 
_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).

 
 
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.

 

 
_____
A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.



 
_____
If the prospective investor is a privately-held entity, a certified list of the
names of every person or entity who is directly or indirectly the beneficial
owner of 25% or more of any voting or non-voting class of equity interests of
the Subscriber, including (i) country of citizenship (for individuals) or
principal place of business (for entities) and, (ii) for individuals, such
individual’s principal employer and position.



 
_____
If the prospective investor is a trust, a certified list of (i) the names of the
current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).



X.           ADDITIONAL INFORMATION.


           A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER
GOVERNING INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE
THE TRUST TO INVEST IN THE SECURITIES.  ALL RESOLUTIONS AND DOCUMENTATION MUST
BE COMPLETE AND CORRECT AS OF THE DATE HEREOF.


XI.           INFORMATION VERIFICATION CONSENT.


           BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE
COMPANY PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING
SUBSCRIBER, INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION
PROVIDED BY SUBSCRIBER HEREIN.
           

[SIGNATURE PAGE FOLLOWS]
 
 
27

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE EXECUTION PAGE
 

            Signature     Signature (if purchasing jointly)                    
    Name Typed or Printed     Name Typed or Printed                        
Entity Name    Entity Name                         Address     Address          
                City, State and Zip Code      City, State and Zip Code     

 
 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT C


ESCROW AGREEMENT


This ESCROW AGREEMENT (this “Agreement”) made as of the __ day of ____ 20__, by
and among ______ (the “Issuer”) whose address and other information appear on
the Information Sheet (as defined herein) attached to this Agreement, and Cross
River Bank (the “Escrow Agent”), a New Jersey chartered bank, whose address is
885 Teaneck Road, Teaneck, NJ 07666.
 
WITNESSETH:


WHEREAS, the Issuer proposes to sell up to $________ (the “Offering Amount”) of
the Issuer’s shares of common stock (the “Securities”) to investors (the
subscribers of the Securities pursuant to this offering are hereinafter referred
to as “Investors”), in a private offering to accredited investors on a “best
efforts, all or none basis” with respect to the minimum offering of $________
and then on a best efforts basis with respect to the maximum offering of up to
$________ (the “Offering”);
 
WHEREAS, the Issuer proposes to establish an escrow account (the “Escrow
Account”), to which subscription monies which are received by the Escrow Agent
from the Issuer in connection with such private offering are to be credited, and
the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth; and
 
WHEREAS, the Escrow Agent has agreed to establish a special bank account at
Cross River Bank (the “Bank”) into which the subscription monies, which are
received by the Escrow Agent from Issuer and credited to the Escrow Account, are
to be deposited.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.           Information Sheet.  Each capitalized term not otherwise defined in
this Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the “Information Sheet”).
 
2.           Establishment of the Bank Account.


2.1           The Escrow Agent shall establish a non-interest-bearing bank
account at the branch of Bank selected by the Escrow Agent, and bearing the
designation set forth on the Information Sheet (heretofore defined as the “Bank
Account”).  The purpose of the Bank Account is for (a) the deposit of all
subscription monies (checks or wire transfers) which are received by the Issuer
from prospective purchasers of the Securities and are delivered by the Issuer to
the Escrow Agent, (b) the holding of amounts of subscription monies which are
collected through the banking system and (c) the disbursement of collected
funds, all as described herein.


2.2           On or before the date of the initial deposit in the Bank Account
pursuant to this Agreement, the Issuer shall notify the Escrow Agent in writing
of the date of the commencement of the Offering (the “Effective Date”), and the
Escrow Agent shall not be required to accept any amounts for credit to the
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.
 
2.3           The “Offering Period,” which shall be deemed to commence on the
Effective Date, shall consist of the number of calendar days or business days
set forth on the Information Sheet.  The Offering Period shall be extended at
the Issuer’s discretion (an “Extension Period”) only if the Escrow Agent shall
have received written notice thereof prior to the expiration of the Offering
Period.  The Extension Period, which shall be deemed to commence on the next
calendar day following the expiration of the Offering Period, shall consist of
the number of calendar days or business days set forth on the Information
Sheet.  The last day of the Offering Period, or the last day of the Extension
Period (if the Escrow Agent has received written notice thereof as herein above
provided), is referred to herein as the “Termination Date”.  Except as provided
in Section 4.3 hereof, after the Termination Date, the Issuer shall not deposit,
and the Escrow Agent shall not accept, any additional amounts representing
payments by prospective purchasers.
 
 
29

--------------------------------------------------------------------------------

 
3.           Deposits to the Bank Account.


3.1           The Issuer shall promptly deliver to the Escrow Agent all monies
which it receives from prospective purchasers of the Securities, which monies
shall be in the form of checks or wire transfers, provided however that
"Cashiers" checks and "Money Orders" must be in amounts greater than $10,000;
Cashiers checks or Money Orders in amounts less than $10,000 shall be rejected
by the Escrow Agent.  Upon the Escrow Agent’s receipt of such monies, they shall
be credited to the Escrow Account. All checks delivered to the Escrow Agent
shall be made payable to “___________”  Any check payable other than to the
Escrow Agent as required hereby shall be returned to the prospective purchaser,
or if the Escrow Agent has insufficient information to do so, then to the Issuer
(together with any Subscription Information, as defined below or other documents
delivered therewith) by noon of the next business day following receipt of such
check by the Escrow Agent, and such check shall be deemed not to have been
delivered to the Escrow Agent pursuant to the terms of this Agreement.
 
3.2           Promptly after receiving subscription monies as described in
Section 3.1, the Escrow Agent shall deposit the same into the Bank
Account.  Amounts of monies so deposited are hereinafter referred to as “Escrow
Amounts”.  The Escrow Agent shall cause the Bank to process all Escrow Amounts
for collection through the banking system.  Simultaneously with each deposit to
the Escrow Account, the Issuer shall inform the Escrow Agent in writing of the
name and address of the prospective purchaser, the amount of Securities
subscribed for by such purchase, and the aggregate dollar amount of such
subscription and any other information requested by Escrow Agent (collectively,
the “Subscription Information”).
 
3.3           The Escrow Agent shall not be required to accept for credit to the
Escrow Account or for deposit into the Bank Account checks which are not
accompanied by the appropriate Subscription Information, which at minimum shall
include the name, address, tax identification number and the number of
shares/units.  Wire transfers representing payments by prospective purchasers
shall not be deemed deposited in the Escrow Account until the Escrow Agent has
received in writing the Subscription Information required with respect to such
payments.
 
3.4           The Escrow Agent shall not be required to accept in the Escrow
Account any amounts representing payments by prospective purchasers, whether by
check or wire, except during the Escrow Agent’s regular business hours.
 
3.5           Only those Escrow Amounts, which have been deposited in the Bank
Account and which have cleared the banking system and have been collected by the
Escrow Agent, are herein referred to as the “Fund.”
 
3.6           If the Offering is terminated before the Termination Date, the
Escrow Agent shall refund any portion of the Fund prior to disbursement of the
Fund in accordance with Article 4 hereof upon instructions in writing signed by
the Issuer.
 
4.           Disbursement from the Bank Account.


4.1           Subject to Section 4.3 below, if by the close of regular banking
hours on the Termination Date the Escrow Agent determines that the amount in the
Fund is less than the Offering Amount, as indicated by the Subscription
Information submitted to the Escrow Agent, then in either such case, the Escrow
Agent shall promptly refund to each prospective purchaser the amount of payment
received from such purchaser which is then held in the Fund or which thereafter
clears the banking system, without interest thereon or deduction therefrom, by
drawing checks on the Bank Account for the amounts of such payments and
transmitting them to the purchasers. In such event, the Escrow Agent shall
promptly notify the Issuer of its distribution of the Fund.
 
4.2           Subject to Section 4.3 below, if at any time up to the close of
regular banking hours on the Termination Date, the Escrow Agent determines that
the amount in the Fund represents the sale of the Offering Amount, the Escrow
Agent shall promptly notify the Issuer of such fact in writing.  The Escrow
Agent shall promptly disburse the Fund, by drawing checks on the Bank Account in
accordance with instructions in writing signed by both the Issuer as to the
disbursement of the Fund, promptly after it receives such instructions.
 
4.3           This Section 4.3 applies only if a Collection Period has been
provided for by the appropriate indication on the Information Sheet.  If the
Escrow Agent or the Issuer has on hand at the close of business on the
Termination Date any uncollected amounts which when added to the Fund would
raise the amount in the Fund to the Offering Amount and result in the Fund
representing the sale of the Offering Amount, the Collection Period (consisting
of the number of business days set forth on the Information Sheet) shall be
utilized to allow such uncollected amounts to clear the banking system.  During
the Collection Period, the Issuer shall not deposit, and the Escrow Agent shall
not accept, any additional amounts; provided, however, that such amounts as were
received by the Issuer by the close of business on the Termination Date may be
deposited with the Escrow Agent by noon of the next business day following the
Termination Date.  If at the close of business on the last day of the Collection
Period an amount sufficient to raise the amount in the Fund to represent the
sale of the Offering Amount shall not have cleared the banking system, the
Escrow Agent shall promptly notify the Issuer in writing of such fact and shall
promptly return all amounts then in the Fund, and any amounts which thereafter
clear the banking system, to the prospective purchasers as provided in Section
4.2 hereof.
 
4.4           Upon disbursement of the Fund pursuant to the terms of this
Article 4, the Escrow Agent shall be relieved of further obligations and
released from all liability under this Agreement.  It is expressly agreed and
understood that in no event shall the aggregate amount of payments made by the
Escrow Agent exceed the amount of the Fund.
 
 
30

--------------------------------------------------------------------------------

 
5.           Rights, Duties and Responsibilities of Escrow Agent. It is
understood and agreed that the duties of the Escrow Agent are purely ministerial
in nature, and that:
 
5.1           The Escrow Agent shall notify the Issuer, upon request, of the
Escrow Amounts which have been deposited in the Bank Account and of the amounts,
constituting the Fund, which have cleared the banking system and have been
collected by the Escrow Agent.
 
5.2           The Escrow Agent shall not be responsible for the performance by
the Issuer of its respective obligations under this Agreement.


5.3           The Escrow Agent shall not be required to accept from the Issuer
any Subscription Information pertaining to prospective purchasers unless such
Subscription Information is accompanied by checks or wire transfers meeting the
requirements of Section 3.1, nor shall the Escrow Agent be required to keep
records of any information with respect to payments deposited by the Issuer
except as to the amount of such payments; however, the Escrow Agent shall notify
the Issuer within a reasonable time of any discrepancy between the amount set
forth in any Subscription Information and the amount delivered to the Escrow
Agent therewith.  Such amount need not be accepted for deposit in the Escrow
Account until such discrepancy has been resolved.
 
5.4           The Escrow Agent shall be under no duty or responsibility to
enforce collection of any check delivered to it hereunder.  The Escrow Agent,
within a reasonable time, shall return to the Issuer any check received which is
dishonored, together with the Subscription Information, if any, which
accompanied such check.
 
5.5           If the Escrow Agent is uncertain as to its duties or rights
hereunder or shall receive instructions with respect to the Bank Account, the
Escrow Amounts or the Fund which, in its sole determination, are in conflict
either with other instructions received by it or with any provision of this
Agreement, it shall be entitled to hold the Escrow Amounts, the Fund, or a
portion thereof, in the Bank Account pending the resolution of such uncertainty
to the Escrow Agent’s sole satisfaction, by final judgment of a court or courts
of competent jurisdiction or otherwise.
 
5.6           The Escrow Agent is acting solely as a stakeholder at the request
of the Issuer and for its convenience and shall not incur any liability
whatsoever, except for its own willful misconduct or bad faith.  The Escrow
Agent shall not be liable for any action taken or omitted hereunder, or for the
misconduct of any employee, agent or attorney appointed by it, except in the
case of willful misconduct or gross negligence.  The Escrow Agent shall be
entitled to consult with counsel of its own choosing and shall not be liable for
any action taken, suffered or omitted by it in accordance with the advice of
such counsel.
 
5.7           The Escrow Agent shall have no responsibility at any time to
ascertain whether or not any security interest exists in the Escrow Amounts, the
Fund or any part thereof or to file any financing statement under the Uniform
Commercial Code with respect to the Fund or any part thereof.


5.8           The Escrow Agent may consult with, and obtain advice from, counsel
of its own choice in the event of any bona fide question as to any of the
provisions hereof or the Escrow Agent's duties hereunder.  The Escrow Agent
shall incur no liability and shall be fully protected in acting in good faith in
accordance with the opinion and instructions of such counsel.


5.9           The Escrow Agent shall not be bound or affected in any way by any
notice of modification or cancellation of this Agreement unless written notice
thereof is given to the Escrow Agent by the Issuer in accordance with this
Agreement.  The Escrow Agent shall not be bound by any modifications of its
obligations hereunder unless the Escrow Agent consents in writing thereto.  The
Escrow Agent shall be entitled to rely upon any judgment, certification, demand,
notice or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity of the service thereof.


5.10           The Escrow Agent may act in reliance upon any instrument or
signature reasonably believed by it to be genuine and the Escrow Agent may
assume that any person purporting to give any notice or receipt of advice or
make any statement in connection herewith has been duly authorized so to do.
 
6.           Amendment; Resignation or Removal of Escrow Agent.  This Agreement
may be altered or amended only with the written consent of the Issuer and the
Escrow Agent.  The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to the Issuer
specifying a date when such resignation shall take effect and upon delivery of
the Fund to the successor escrow agent designated by the Issuer in
writing.  Such successor Escrow Agent shall become the Escrow Agent hereunder
upon the resignation date specified in such notice.  If the Company fails to
designate a successor Escrow Agent within thirty (30) days after such notice,
then the resigning Escrow Agent shall promptly refund the amount in the Fund to
each prospective purchaser, without interest thereon or deduction.  The Escrow
Agent shall continue to serve until its successor accepts the escrow and
receives the Fund.  The Company shall have the right at any time to remove the
Escrow Agent and substitute a new escrow agent by giving notice thereof to the
Escrow Agent then acting.  Upon its resignation and delivery of the Fund as set
forth in this Section 6, the Escrow Agent shall be discharged of and from any
and all further obligations arising in connection with the escrow contemplated
by this Agreement.  Without limiting the provisions of Section 8 hereof, the
resigning Escrow Agent shall be entitled to be reimbursed by the Issuer for any
expenses incurred in connection with its resignation, transfer of the Fund to a
successor escrow agent or distribution of the Fund pursuant to this Section 6.


 
31

--------------------------------------------------------------------------------

 
7.           Representations and Warranties. The Issuer hereby represents and
warrants to the Escrow Agent that:
 
7.1           No party other than the parties hereto and the prospective
purchasers have, or shall have, any lien, claim or security interest in the
Escrow Amounts or the Fund or any part thereof.
7.2           No financing statement under the Uniform Commercial Code is on
file in any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Amounts or the Fund or any part thereof.
 
7.3           The Subscription Information submitted with each deposit shall, at
the time of submission and at the time of the disbursement of the Fund, be
deemed a representation and warranty that such deposit represents a bona fide
payment by the purchaser described therein for the amount of Securities set
forth in such Subscription Information.
 
7.4           All of the information contained in the Information Sheet is, as
of the date hereof, and will be, at the time of any disbursement of the Fund,
true and correct.
 
 
7.5           Reasonable controls have been established and required due
diligence performed to comply with "Know Your Customer" regulations, USA Patriot
Act, Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy
Act.
 
8.           Fees and Expenses.  The Escrow Agent shall be entitled to the
Escrow Agent Fees set forth on the Information Sheet, payable as and when stated
therein.  In addition, the Issuer agrees to reimburse the Escrow Agent for any
reasonable expenses incurred in connection with this Agreement, including, but
not limited to, reasonable counsel fees.
 
9.           Indemnification and Contribution.


9.1           The Issuer (the “Indemnitor”) agrees to indemnify the Escrow Agent
and its officers, directors, employees, agents and shareholders (collectively
referred to as the “Indemnitees”) against, and hold them harmless of and from,
any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees may suffer or incur
by reason of any action, claim or proceeding brought against the Indemnitees
arising out of or relating in any way to this Agreement or any transaction to
which this Agreement relates, unless such action, claim or proceeding is the
result of the willful misconduct or gross negligence of the Indemnitees.
 
9.2           If the indemnification provided for in Section 9.1 is applicable,
but for any reason is held to be unavailable, the Indemnitor shall contribute
such amounts as are just and equitable to pay, or to reimburse the Indemnitees
for, the aggregate of any and all losses, liabilities, costs, damages and
expenses, including counsel fees, actually incurred by the Indemnitees as a
result of or in connection with, and any amount paid in settlement of, any
action, claim or proceeding arising out of or relating in any way to any actions
or omissions of the Indemnitor.
 
9.3           The provisions of this Article 9 shall survive any termination of
this Agreement, whether by disbursement of the Fund, resignation of the Escrow
Agent or otherwise.
 
10.           Termination of Agreement.  This Agreement shall terminate on the
final disposition of the Fund pursuant to Section 4, or the resignation of the
Escrow Agreement pursuant to Section 6; provided that the rights of the Escrow
Agent and the obligations of the other parties hereto under Section 9 shall
survive the termination hereof and the resignation or removal of the Escrow
Agent.
 
11.           Governing Law and Assignment.  This Agreement shall be construed
in accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.
 
12.           Disputes.  If any party timely delivers an objection notice to the
Escrow Agent with respect to the disbursement of any Escrow Amounts, then the
Escrow Agent shall continue to hold the Escrow Amounts, or portion thereof, in
escrow and thereafter deliver it to the party entitled thereto when the Escrow
Agent receives:  (a) a notice from the such party withdrawing the objection
notice, (b) a notice signed by both parties directing disposition of all or such
portion of the Escrow Amounts, or, if neither (a), nor (b) is applicable, (c) a
judgment or order from a court of competent jurisdiction.  The Escrow Agent
shall have the right in the event of any such dispute to deposit the Escrow
Amounts with the clerk of the court in the jurisdiction in which it maintains
its principal office.


 
32

--------------------------------------------------------------------------------

 
13.           Notices. All notices required to be given in connection with this
Agreement shall be sent by registered or certified mail, return receipt
requested, or by hand delivery with receipt acknowledged, or by the Express Mail
service offered by the United States Postal Service, and addressed, if to the
Issuer, at its respective address set forth on the Information Sheet, and if to
the Escrow Agent, at its address set forth above, to the attention of the Trust
Department.


14.           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance shall be determined to be
invalid or unenforceable, the remaining provisions of this Agreement or the
application of such provision to persons or circumstances other than those to
which it is held invalid or unenforceable shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.
 
15.           Execution in Several Counterparts. This Agreement may be executed
in several counterparts or by separate instruments and by facsimile or PDF
transmission, and all of such counterparts and instruments shall constitute one
agreement, binding on all of the parties hereto.
 
16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings (written or oral) of the
parties in connection therewith.


17.           Amendments.  This Agreement may be waived, amended or terminated
only by written notice signed by the Issuer and the Escrow Agent, but the duties
or responsibilities of the Escrow Agent may not be changed without the Escrow
Agent's prior written consent.
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
 
CROSS RIVER BANK
 
 
 
By:  ______________________________
        Name:  Gilles Gade
        Title:    CEO








By:  ______________________________
        Name:  Kathleen Nelson
        Title:    COO






 
 
 [Company]
 
 
 
By:  ______________________________
        Name:
        Title:
 
 
 
34

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ESCROW AGREEMENT INFORMATION SHEET
 
1.           The Issuer
Name:
Address:
Telephone:
 
2.           The Securities
Description of the Securities to be offered
 
3.           Minimum Amounts and Conditions Required for Disbursement of the
Escrow Account
Aggregate dollar amount which must be collected before the Escrow Account may be
disbursed to the Issuer:


4.           Plan of Distribution of the Securities
Initial Offering Period:
Extension Period, if any:
 
5.           Title of Escrow Account
“_______”
 
6.           Escrow Agent Fees and Charges
$250 payable upon execution of this Agreement and a flat fee of $2,250 payable
at Closing.  In addition, the Escrow Agent shall be paid a fee of $500.00 for
each additional closing.  Should the Escrow Agent continue for more than one
year, the Escrow Agent shall receive a fee of $200.00 per month, payable in
advance or the first business day of the month.
 
Distribution charges:
$10.00 per check
$25.00 per wire
$25.00 per check returned (bounced) check
$50.00 lost check replacement fee
 
 
35

--------------------------------------------------------------------------------